Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 17, 2007                                                                                    Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
  132329(99)(102)                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices

  CITY OF DETROIT,
            Plaintiff/Counter-Defendant/
            Appellee,
                                                                   SC: 132329
  v                                                                COA: 257415
                                                                   Wayne CC: 01-106546-CZ
  AMBASSADOR BRIDGE COMPANY
  a/k/a DETROIT INTERNATIONAL BRIDGE
  COMPANY,
             Defendant/Counter-Plaintiff/
             Appellant.
  ______________________________________

         On order of the Chief Justice, the motion by plaintiff-appellee for extension to
  September 5, 2007 of the time for filing its brief is considered and it is GRANTED. The
  motion by the Michigan Municipal League and others for leave to file a brief amicus
  curiae is considered and it is GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 17, 2007                  _________________________________________
                                                                              Clerk